Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/07/2022have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 6, 8-10, 13, 14, 21-24, and 26-30 have been considered but are moot because the new ground of rejection does not rely on any same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new prior art combination with Pierson et al. provides for a pre-determine sealed unit pack of base and catalyst putty having an amount sufficient to perform a dental impression, including the teaching of the amounts of base and catalyst putty each being about 24 grams, which is 0.85 ounces, and thus provides for the clear basis for the obviousness of the particular ranges to include at least 0.85 ounces and by use of the term “about” in combination with the fact that amounts of putty for taking impressions where known as result effective variables in the art as having working ranges that could be adjusted the instant claims are address in the following office action. 
Applicant as asserted that the Examiner was incorrect in finding the Declaration to not be commensurate with the claims. Applicant asserts that the examiner did not use the correct standard for reviewing the objective evidence they had provided in the declaration. Upon review it is clear that the data submitted was not reasonably commensurate with the scope of the claims. The claims recite a scope of relationships between base and catalyst putties being provided in the ranges of 0.88 to 0.92 ounces without a particular ratio needed (such as in claim 24) or, the amount of base putty and catalyst putty being the same or substantially the same amount (such as in claims 1, 6, and 31), or the ratio of the amounts of the putties being different (as in claim 14). Thus the provided evidence does not address the varied different requirements of the different selection of working ranges in for ratios of mixing putties or the amounts of those putties. There was no provision in the evidence of any examples of the catalyst being a greater amount than the base putty. Further the putty provided in the declaration was asserted to the be same putty recited in the claims. Further the evidence provided showed that multiple examples of mixing 27mL or 0.9ounces of base to 27 mL or 0.9 ounces of catalyst failed and the instant claims and specification include 0.9ounces with the specification disclosing that 0.9 oz would be a preferred amount of the specifications disclosed ranged of working variable amounts of 0.5 oz-1.5oz. 
As the evidence did not provide an example of the catalyst being a greater amount than the base it cannot be argued as persuasive. 
As the evidence showed that the claimed doesn’t show any clear support for the scope of the actual claimed ranges of 0.88-0.9 it would not be persuasive. 
Applicant has asserted that “Applicant is not claiming 100 putty embodiments” however this is incorrect as the number of combinations between 0.88 and 0.92 depends upon what increment is used between them, 0.88 base mixed 0.88 catalyst, stepped up to 0.88 base mixed with 0.89 catalyst being different than 0.88 base mixed with 0.88 catalyst stepped up to 0.88 base mixed with 0.881 catalyst, or 0.885, etc. As such the scope evidence is not commensurate with scope of the claims. Examiner is not asserting that applicant must provide such steps but merely pointing out that applicant has provided only 1 working ratio in the evidence, that didn’t work each time, where the various claims recited differing scope to the ratios and amounts. It is unclear if this was supposed to be evidence that, since it was possible to use one ratio of the amounts in the one claim with a mix and set time that would result in a failure, the entire range is non-obvious. The cite prior art disclose that the amounts provided in at least 1:1 ratios would work to form dentally acceptable impressions and thus it is not convincing evidence that providing 2:1 or 2:3 or 12:1 ratios would be evidence of non-obviousness of claims to 1:1 or substantially 1:1.
Applicant asserted that Examiner required an improper testing of the results of the invention against the results of the invention, however this is incorrect as the results presented are and were tested against the scope of the claimed invention and for at least the above reasons fails to provide convincing evidence of non-obviousness. 
Further it as evidence by applicant’s presented NPL TheMouthPieceGuy published online 07/23/2018 (applicant’s IDS filed on 10/07/2020), it was known as obvious to a person having ordinary skill in the art at the time the invention was filed that selecting the correct size tray and providing a preset amount of putty that filled the tray was clear and known result effective variable.
Applicant has further argued that Examiner read too much into the disclosure of Smile1. Applicant asserts that there is no amount disclosed in Smile1, however this is an incorrect understanding of “amount”. Smile1 clearly shows base and catalyst putties being provided, thus they exist and to exist have a mass and thus some amount. That the amount is not known to a numerical degree is not sufficient to support the assertion that there is no amount. Further the prior art of Smile1 does show successful impressions made by the amounts and ratio of putties provided and further Smile1 discloses that the amounts and ratios provided, though not exactly numerically disclosed, do provide for amounts in a ratio then are capable when mixed as Smile1 instructs are fully capable to result in acceptable impressions to make dental aligners from.
Applicant has asserted that the claimed ranges are “superior”, however this is not supported by any evidence beyond some unknown standard of subjective judgement. Further even if the range of the claims were “superior” that does not mean they were non-obvious as a result effective variable.
While applicant’s arguments and declaration rely heavily on the no longer relied upon Nehren et al., examiner has attempted address the basis for these arguments against the current rejection of Smile1 in combination with Pierson et al..
 It is still true that the prior art of Smile1 was provided by dental professionals assembling a kit for at home use where the professionals making the kit did indeed provide separate amounts of base putty and catalyst putty. Further it is provided in the video and pdf of Smile1 that the amounts of these putties where provide is sufficient amounts and ratios to allow for successful at home impressions that where approvable by Smile1 to create aligners from the resulting impressions and thus it follows that the issue of how much of each putty and their ratio must have been addressed by the dental professionals of Smile1 in order to result in such successful impressions made by a user in their house. Thus the arguments that one having ordinary skill in the art would not have been motivated to discover the optimum or working ranges for the amounts of each putty are not persuasive. The cited prior art do not rely upon the user to select the amounts and ratios of putty but only to mix the putties provided for them and it was the dental professionals providing the kits who would have been considered those having ordinary skill in the art.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/725,430 and 62/648,229, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Neither of the provisional and non-provisional provide support for the claimed ounces of putty material. As such the earliest support is found in provisional application 62/663,725 filed on 04/27/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8-10, 13, 14, 21-23are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation of “wherein the predetermined amount of base putty for the first dental tray and the predetermined amount of base putty for the second dental tray are each in the range of 0.88 ounces to 0.92 ounces and the predetermined amount of catalyst putty for the first dental tray and the predetermined amount of catalyst putty for the second dental tray are each in the range of 0.88 ounces to 0.92 ounces, and wherein the predetermined amount of catalyst putty is substantially the same as the predetermined amount of base putty.”, and it is unclear if the phrase “wherein the predetermined amount of catalyst putty is substantially the same as the predetermined amount of base putty” in referring to the catalyst putty being the same as the base putty is meant to modify  that of  the first dental tray, second dental tray, or both dental trays. For purpose of examination any prior art that satisfies any of the three possibilities will deemed to provide for the claim limitation.
A similar issue occurs with claim 2 in regard to being “the same” instead of “substantially the same” in claim 1.
Claim 14 recites the limitation of “are each in the range of greater than 0.88 ounces to 0.92 ounces” in regard to the amount of the catalyst putties, which renders the claim unclear and indefinite as to what is meant by saying the range provided is greater than a set range of 0.88-0.92oz. For purposes of examination the limitation will be interpreted as the catalyst being greater than the base amount.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-10, 13, 14, 21-24, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Smile Direct Club Vimeo online video uploaded publicly on March 2, 2016 (https://vimeo.com/157450883, pdf attachment of screen captures and provided Impression Guide pdf of instruction booklet show in the video, guide published online November 14, 2016: https://www.sharperimage.com/si/pdf/manuals/203221.pdf) herein after Smile1 alone or alternatively in view of Pierson et al. (WO 2008/048603 A2).
Regarding claims 1, 6, 10, 14, 24 and 31, Smile1 discloses a method of administering the contents of a dental impression kit (page 1 “how to make a good first impression), with the steps of sending a dental impression kit to a user, who is not a dentist or orthodontist (pages 7-12 showing a person at home), receives the package (page 3 showing delivery of kit”), and instructions (page 2 “read booklet” having all the instructions, Impression Guide pdf), 
the dental impression kit including a container (page 4 the box being the container), containing dental assembly of a first dental tray and second dental tray and a second dental assembly having a third and fourth tray the trays being substantially the same sizes (page 16 disclosing 4 impressions, 2 upper and 2 lower thus being two assemblies, page 16 showing trays being substantially the same size, further there being no teaching to use any particular set of trays on the upper or lower arches thus all trays would be capable of forming upper or lower impressions), and putty (page 7 “putty”) provided in a predetermined amount to be positioned in the trays for forming a first, second, third, or fourth dental impression and in the corresponding dental tray for creating a corresponding dental impressions (page 10 placing the putty roll into the tray, filling the entire u-shape, four trays two for each arch) the amounts of the base putty and the catalyst putty for each tray are substantially/appear to be the same amounts (page 6 and 7 showing the base putty and catalyst putty as purple and gray being substantially in equal amounts and filling equal sized containers), 
with a predetermined amount of  base putty and a predetermined amount of catalyst putty that are sufficient to be hand-mixable by the user to form a putty mixture (page 7 “mix the gray putty and the purple putty ”, pages 7-11 showing the person at their home and doing the mixing and placing themselves), the putty being mixed by hand according to instructions (pages 7-9 showing mixing of the putties), positioning, by the user, the sufficient amount of putty mixture in the dental trays to fill the trays in a sufficient manner according to instructions (page 10 “pack putty evenly across the tray”, page 14, “do it all over again” for claims 10 and 24), positioning, by the user, the dental trays with the putty mixtures in a user’s mouth to create the dental impression according to instructions (page 12 “push on tray evenly”, page 14, “do it all over again” for claims 10 and 24), and 
returning, by the user, the dental impressions created by the user by the administering of the assemblies (page 22 send back all four impressions) the dental impressions provide information necessary to manufacture a plurality of dental aligners specific to the user and being configured to reposition one or more teeth of the user, such that the user receives remote orthodontic treatment without receiving assistance from a dentist or orthodontist in person (page 19 and 20 “from your impressions and photos we will generate a 3D image of your smile. Next a licensed dental professional will review your smile and create your unique treatment plan” above get aligned portion, the impression’s themselves have the positions of the teeth that would be needed to manufacture aligners, Impression Guide page 5 “from the impressions” and “we send you…aligners….that gently straightens and brightens your smile” thus being sent from the user’s home without in person dentist or orthodontist interaction).
Smile1 discloses structure and method step identical to the instant application as discussed above but fails to explicitly disclose where the base putty being in an amount in the range of 0.88 to 0.92 ounces and the catalyst putty is in the range of 0.88 ounces to 0.92 ounces, as recited in claims 1, 14, and 24; nor the catalyst putty amount being greater than the base putty amount as recited in claim 14, however these parameter are deemed matter of design choice, well within the skill of ordinary artisan, obtained through routine experimentation in determining optimum results as the instant disclosure describes these parameters as being merely preferable and does not describe it as contributing any unexpected result to the resulting generic impression material formed.  
Alternatively, Pierson discloses hermetically film seal unit dose dispensing package for multi-component dental compositions (title and abstract) where the unit dose dispensing package includes a preset about of base putty (Fig. 1 element 12, paragraph [0029] all) and a preset amount of catalyst putty (Fig. 1 element 14, paragraph [0029] all) where the amount of the base putty for a quadrant pack is 12 grams (0.423oz) of base and 12 grams (0.423oz)of catalyst or about 48 grams (1.69 oz) total base and catalyst for the arch (paragraph [0032] lines 1-6)  and thus for the full arch pack for an upper jaw which would be 24 grams of base and 24 grams of catalyst which converts to about 0.85 ounces of each of the base and catalyst putties. The package is unit-dose size and with a pre-determined volume ratio so an optimally mixed composition could be formed to avoid mixing errors (paragraph [0032] lines 6-10) to fill a tray (paragraph [0031] lines 14-16).
Therefore it also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the particular ounce amount of each of the base and catalyst putties at the particular ratios including the claimed ratio of either the catalyst putty being more than the base as recited in claim 14, or the base being more than the catalyst or the base and catalyst being the exact same amount as recited in claims 1 and 24, and the combined volume of the two putties being within a sufficient amount to fill a dental tray as taught by Pierson into the base and catalyst putty amounts in the kit and methods as taught by Smile1 for the purpose of providing the base and catalyst already provided by Smile1 each at an amount needed by an individual case and to fit impression trays, as different patients have different sized jaws and thus would require different sized trays and the corresponding sufficient amounts of base and catalyst putties to properly fill the variously sized trays, as motivation by Pierson, being so a user would be able to accurately control dosing and optimally mix the compositions in a manner that would avoid mixing ratios errors with a pre-determined volume ratio (paragraph [0032] lines 1-10). And as the amounts of putty provided being recognized as a result effective variable providing the amounts of catalyst greater than the base would have been obvious as it has been held that where the general conditions of a claim are disclosed in the prior art, such in this case the known issue of sizing dental trays to patients and ensuring putty fills the tray for a proper impression, it would have been obvious at the time the instant invention was filed to discover the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claims 8, 9, 21, and 22 Smile1 further discloses where the predetermined amount of catalyst putty and the predetermined amount of base putty are each separately contained in respective putty containers and the containers hermetic/air sealed with a snap seal cap (page 6 shows separate containers for the each putty).
Further regarding claim 10, Smile1 further discloses where the base putty has an initial base putty and an additional base putty, and the catalyst putty has an initial catalyst putty and an additional catalyst putty, and there initial base putty and the initial catalyst putty are mixable to form an initial putty mixture placed in the first tray, and the additional base putty and the additional catalyst putty are mixable to form an additional putty mixture to be placed in the second dental tray (page 6 showing separate containers for each of the base putty and catalyst putty for both the initial mixture and redundant mixture).
Further regarding claims 1, 26, 27, and 28, Smile1 does disclose an initial/first assembly capable of forming an initial dental impression of a first dental arch  and a redundant/second dental assembly capable of forming a dental impression of a second arch being the same arch as the first arch (page 16 disclosing 2 trays for the upper arch and two trays for the lower arch, thus an initial/first for the upper and a redundant/second for the upper and an initial/first for the lower and a redundant/second for the lower), and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 13 and 29, Smile1 further discloses where the first dental assembly is of a first specific size capable of creating a dental impression of an upper dental arch of a user (Page 12 and 13 showing upper dental arch) and the second dental assembly is of a second specific size capable of creating a dental impression of an lower dental arch of a user (page 16 disclosing upper and lower impressions, the second dental assembly being capable of creating an impression of a lower arch), where either the first specific size or the second specific size would be capable of being different from each other (page 4 disclosing that the final kit includes sending out a second set of trays that would have a different size and thus would result in the situation where one of a first dental assembly and second assembly having one specific size, the first size of the set sent first, and a second dental assembly having a second specific size, the second “better fitting set” being different than the first). Regarding the language as to the preferred size tray being “for” one jaw or the other, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Thus having two different size trays assemblies would be thus capable of using one or the other size on the upper or lower jaw based on the particular patient scenario.
Regarding claim 23, Smile1 further discloses receiving, by the user, the plurality of dental aligners specific to the user and being configured to move one or more the of the user (page 19 and 20 “get aligned” disclosing sending aligners, Impression Guide page 3).
Regarding claims 14 and 30, Smile1/Pierson further discloses where some user’s would need different sized dental trays (page 23 “first, check your tray to see it it’s the right size, Impression Guide page 6 “grab one of the trays and check the size by putting it in your mouth”), thus different trays would need different amounts of putty mixture to be properly filled in order to form acceptable trays of different sizes for different arch sizes of upper and lower arches of different users or different size trays for the different upper and lower jaws as anatomically having different sizes (https://en.wikipedia.org/wiki/Dental_arch)  and therefore it would have been obvious to provide different predetermined amounts of putty based on different tray sizes needed by different users and thus is would have been obvious to include the base and catalyst each at an amount needed by an individual case, as different patients have different sized jaws and thus would require different sized trays and the corresponding sufficient amounts of base and catalyst putties to properly fill the variously sized trays, further it has been held that where the general conditions of a claim are disclosed in the prior art, such in this case the known issue of sizing dental trays to patients and ensuring putty fills the tray for a proper impression, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. And as, these parameter is deemed matter of design choice (lacking criticality), well within the skill of ordinary artisan, obtained through routine experimentation in determining optimum results.
Alternatively Claims 13, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Smile Direct Club Vimeo online video uploaded publicly on March 2, 2016 (https://vimeo.com/157450883, pdf attachment of screen captures and provided Impression Guide pdf of instruction booklet show in the video, guide published online November 14, 2016: https://www.sharperimage.com/si/pdf/manuals/203221.pdf) herein after Smile1 or Smile1 in view of Pierson et al. (WO 2008/048603 A2) as applied above and further in view of Tchouangang et al. (US 7,967,145).
Regarding claims 13 and 29, Smil1 or Smile1/Pierson further discloses where the first dental assembly is of a first specific size capable of creating a dental impression of an upper dental arch of a user (Smile1 Page 12 and 13 showing upper dental arch) and the second dental assembly is of a second specific size capable of creating a dental impression of an lower dental arch of a user (Smile1 page 16 disclosing upper and lower impressions, the second dental assembly being capable of creating an impression of a lower arch), where either the first specific size or the second specific size is different from each other (Smile1 page 4 disclosing that the final kit includes a second set of trays that would have a different size and thus would result in the situation of a first dental assembly having one specific size, the first size of the set sent first, and a second dental assembly having a second specific size, the second “better fitting set” being different than the first).
Regardless, Tchouangang discloses a method of delivering a kit (title discloses a premade kit, paragraph [0002] disclosing the kit is obtained by a user and thus must be delivered in some fashion), having a container including a dental assembly including a dental tray (Fig. 1) including an initial/first dental assembly (Fig. 1 element 5), a separate second/redundant dental tray (Fig. 1 element 6), and a dental appliance capable of holding open a user’s lips (Fig. 1 element 11 is a spatula capable of holding lips open), and instructions for use (paragraph [0035] all) where the dental trays include where a first tray assembly has a specific size that is different than the specific size of a second dental assembly (column 5 lines 50-67, disclosing providing several different tray assemblies of “several sizes”). 	
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the provision of the first specific size of the first dental assembly of a different size than the second dental tray assembly as taught by Tchouangang into the Kit as taught by Smile1 or Smile1/Pierson because it would allow for the kit to have sufficient sizes for the different size individual as taught by Tchouangang (column 5 lines 57-58) and it would ensure the kit was complete for proper use. 
Regarding claim 30, Smile1 further discloses where some user’s would need different sized dental trays (page 23 “first, check your tray to see it it’s the right size, Impression Guide page 6 “grab one of the trays and check the size by putting it in your mouth”), thus different trays would need different amounts of putty mixture to be properly filled in order to form acceptable trays of different sizes for different arch sizes of upper and lower arches of different users or different size trays for the different upper and lower jaws as anatomically having different sizes (https://en.wikipedia.org/wiki/Dental_arch) and therefore it would have been obvious to provide different predetermined amounts of putty based on different tray sizes needed by different users and thus is would have been obvious to include the base and catalyst each at an amount needed by an individual case, as different patients have different sized jaws and thus would require different sized trays and the corresponding sufficient amounts of base and catalyst putties to properly fill the variously sized trays, further it has been held that where the general conditions of a claim are disclosed in the prior art, such in this case the known issue of sizing dental trays to patients and ensuring putty fills the tray for a proper impression, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. And as, these parameter is deemed matter of design choice (lacking criticality), well within the skill of ordinary artisan, obtained through routine experimentation in determining optimum results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW P SAUNDERS/Examiner, Art Unit 3772                                                                                                                                                                                                        12/03/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772